[Cite as State v. Howell, 2012-Ohio-4349.]
                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )
V.                                               )          CASE NO. 10-MA-148
                                                 )
HESTER HOWELL,                                   )               OPINION
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Court of Common
                                                 Pleas of Mahoning County, Ohio
                                                 Case No. 08CR869

JUDGMENT:                                        Affirmed

APPEARANCES:
For Plaintiff-Appellee                           Paul Gains
                                                 Prosecutor
                                                 Ralph M. Rivera
                                                 Assistant Prosecutor
                                                 21 W. Boardman St., 6th Floor
                                                 Youngstown, Ohio 44503

For Defendant-Appellant                          Atty. Jeffrey A. Kurz
                                                 42 N. Phelps St.
                                                 Youngstown, Ohio 44503-1130




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro


                                                 Dated: September 21, 2012
[Cite as State v. Howell, 2012-Ohio-4349.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Hester Howell, appeals from a Mahoning County
Common Pleas Court judgment convicting him of assault and kidnapping, with an
accompanying firearm specification, following a jury trial.
        {¶2}     In the evening hours of July 7, 2008, Edna Davis was at a barbeque on
the south side of Youngstown with appellant. Davis and appellant had been involved
with each other for approximately seven weeks. The two left the barbeque together
and walked to a house at 1823 Glenwood Avenue. The house was owned by Debbie
Garner but she did not live there.              Garner had hired appellant to do some
maintenance work at the house.               Apparently, appellant stayed at the house on
occasion.
        {¶3}     Davis and appellant argued on the way to the house. Upon arriving at
the house, appellant became abusive toward Davis.
        {¶4}     According to Davis, she attempted to leave but appellant threatened her
life. Davis stated that appellant pushed and hit her. She stated that he punched her
in the face, neck, and head. One blow landed on her nose, which began gushing
blood when she pushed it back into place. Appellant ordered Davis to remove her
clothes and to use her clothes to clean up the blood that was on the floor. Davis
complied. Davis further stated that appellant threatened her with a gun that he fired
twice. He then dropped the hot gun in her lap causing burns on her inner thighs.
Davis stated that appellant also threatened her with a machete.
        {¶5}     After approximately three to four hours, Davis, still naked, was able to
run out of the house. She ran down Glenwood Avenue and jumped into a car that
was driving on Glenwood. The two girls in the car called 911 and drove Davis to Big
A’s convenience store where they waited for the police to arrive.
        {¶6}     A Mahoning County Grand Jury subsequently indicted appellant on one
count of kidnapping, a first-degree felony in violation of R.C. 2905.01(A)(3)(C); one
count of felonious assault, a second-degree felony in violation of                  R.C.
2903.11(A)(2)(D); one count of attempted murder, a first-degree felony in violation of
R.C. 2923.02(A) and R.C. 2903.02(A)(D); one count of domestic violence, a third-
                                                                                  -2-


degree felony in violation of R.C. 2919.25(A)(D); and one count of having weapons
while under disability, a third-degree felony in violation of R.C. 2923.13(A)(2)(B). The
charges also carried firearm specifications. The charges were bifurcated so that the
having weapons under disability charge was not part of appellant’s jury trial.
          {¶7}   The matter proceeded to a jury trial. On appellant’s motion, the trial
court dismissed the domestic violence count. The jury found appellant not guilty of
attempted murder. The jury found appellant not guilty of felonious assault, but found
him guilty of the lesser included offense of assault.         It also found him guilty of
kidnapping and of the accompanying firearm specification.
          {¶8}   Appellant later entered a no contest plea to the charge of having
weapons while under disability and the court found him guilty on this charge.
          {¶9}   The matter proceeded to sentencing where the court sentenced
appellant to a total of seven years in prison.
          {¶10} Appellant filed a timely notice of appeal on September 9, 2010.
          {¶11} Appellant raises four assignments of error, the first of which
states:

                 THE PROSECUTION FAILED TO PROVIDE CRIM.R. 16
          MATERIALS, FAILED TO PROVIDE A WITNESS LIST, VIOLATED
          BRADY V. MARYLAND, DENIGRATED OPPOSING COUNSEL AND
          MADE        INAPPROPRIATE              STATEMENTS          REGARDING
          INADMISSIBLE EVIDENCE AND THE CREDIBILITY OF WITNESSES.

          {¶12} Appellant breaks this assignment of error down into three separate
issues.
          {¶13} First, appellant argues that the state failed to provide his counsel with a
witness list and a copy of Davis’s complaint. He claims that his counsel objected to
the witness’s testimony on this basis. (Tr. 555). He contends this deprived his
counsel of the opportunity to prepare for trial. He further contends that the court
should have sanctioned the prosecutor for the failure to adhere to Crim.R. 16 and
                                                                                 -3-


Loc.R. 9(B)(5).
       {¶14} Crim.R. 16(B) provides that, upon the defendant’s written demand for
discovery, the prosecution has a duty to disclose evidence that is material to the
preparation of a defense, is intended for use by the prosecutor as evidence at the
trial, or was obtained from or belongs to the defendant, within the possession of, or
reasonably available to the state. And Loc.R. 9(B)(5) provides that the prosecutor
shall provide defense counsel with an information packet that contains the names
and address of all witnesses.
       {¶15} A violation of Crim.R. 16 by the state is reversible only when there is a
showing that “(1) the prosecution's failure to disclose was a willful violation of the
rule, (2) foreknowledge of the information would have benefited the accused in the
preparation of his defense, and (3) the accused suffered some prejudicial effect.”
State v. Joseph, 73 Ohio St.3d 450, 458, 653 N.E.2d 285 (1995).
       {¶16} Here, appellant contends that the state failed to provide him with
Debbie Garner’s name and address. Appellant objected at trial to Garner’s testimony
arguing that he never received a witness list with her name on it. (Tr. 554). But the
prosecutor provided a “case cover sheet” to the court dated July 15, 2008,
documenting that the state provided defense counsel with Garner’s name, telephone
number, and a synopsis of what her testimony would be. (Tr. 558).
       {¶17} And as to the state’s failure to provide defense counsel with a copy of
Davis’s complaint, appellant failed to object in the trial court. The failure to object to
an alleged error waives review of all but plain error. State v. Krupa, 7th Dist. No. 09-
MA-135, 2010-Ohio-6268, ¶57. To prevail on a claim governed by the plain error
standard, an appellant must demonstrate that the trial outcome would have been
clearly different but for the alleged error. State v. Waddell, 75 Ohio St.3d 163, 166,
661 N.E.2d 1043 (1996).
       {¶18} Appellant has not alleged how he suffered prejudice here or how the
outcome of his trial would have been different. Moreover, the police interviewed
Davis the day after the incident. (State Ex. 6). Appellant has not asserted that the
                                                                               -4-


state failed to provide him with the DVD of Davis’s interview. Thus, we can presume
that defense counsel had access to the DVD of Davis’s interview, which provided her
account of the events.
      {¶19} Second, appellant argues that the prosecutor committed misconduct by
asking Davis improper questions and making improper comments during closing
arguments.
      {¶20} Appellant takes issue with several questions/comments by the
prosecutor. He claims it was error for the prosecutor to ask Davis if she felt that the
defense attorney twisted her words and upset her. (Tr. 600). And he claims it was
error to ask Davis if she thought appellant would have ever let her go. (Tr. 618).
      {¶21} Additionally, appellant takes issue with several closing argument
comments. Specifically, he takes issue with the prosecutor’s comments that:

             Well, he [the defense attorney] cross examined her [Davis]
      before.   They [Davis and the defense attorney] actually knew each
      other, and she felt the same way the last time he cross examined her;
      that he twists her words; that he tries to take them out of context.
      That’s his job. He’s a defense attorney. He is defending his client.
             ***
             He [defense attorney] wants to talk about the barbeque, the
      catering, the time. But if I were him, I can’t blame him. I would want to
      talk about those things, too, because I wouldn’t want to talk about the
      evidence that shows the defendant is guilty. I wouldn’t want to talk
      about that if I were sitting next to Hester Howell. Because there is
      substantial evidence that the defendant is guilty.
             He wants to tell you that, well, why, why would you want to
      believe Edna Davis? She’s a liar. She is lying. Not one person said
      that she had a reputation or that it was their opinion that she is a
      dishonest person. He certainly had the right to ask that. But not one
      person said that because she is not a dishonest person. She has no
                                                                                -5-


        reason to lie.

(Tr. 928-931).
        {¶22} Appellant argues that the prosecutor’s statement concerning the lack of
any witness to suggest that Davis was lying was an attempt to imply that appellant
had something to hide by not taking the witness stand in his own defense.             He
contends that the remainder of the above cited comments by the prosecutor deprived
him of a fair trial.
        {¶23} The test for prosecutorial misconduct is whether the conduct
complained of deprived the defendant of a fair trial. State v. Fears, 86 Ohio St.3d
329, 332, 715 N.E.2d 136 (1999). In reviewing a prosecutor's alleged misconduct, a
court should look at whether the prosecutor's remarks were improper and whether
the prosecutor's remarks affected the appellant's substantial rights. State v. Smith,
14 Ohio St.3d 13, 14, 470 N.E.2d 883 (1984). “[T]he touchstone of analysis ‘is the
fairness of the trial, not the culpability of the prosecutor.’” State v. Hanna, 95 Ohio
St.3d 285, 2002-Ohio-2221, ¶61, quoting Smith v. Phillips, 455 U.S. 209, 219, 102
S.Ct. 940 (1982). An appellate court should not deem a trial unfair if, in the context of
the entire trial, it appears clear beyond a reasonable doubt that the jury would have
found the defendant guilty even without the improper comments. State v. LaMar, 95
Ohio St.3d 181, 2002-Ohio-2128, ¶121.
        {¶24} Appellant failed to object to the above cited comments and questions.
Thus, we will review this argument for plain error.
        {¶25} The comments and questions appellant takes issue with do not seem to
have been improper. In fact, appellant does not assert how they may have been
improper. Instead, he merely asserts that they deprived him of a fair trial. The gist of
the majority of the comments/questions was meant to argue that Davis was being
truthful in her testimony. And one comment was simply that appellant was focusing
on inconsequential details in order to avoid the issue of whether he was guilty. There
was no plain error in regard to these questions/comments.
        {¶26} Appellant also takes issue with a comment by the prosecutor that, “If
                                                                               -6-


her [Davis’s] statements were not reliable in the eyes of the court, you would not
have received them.” (Tr. 934). But appellant’s counsel objected to this statement
and the trial court sustained the objection, noting that it “would handle the law.” (Tr.
934). Thus, there was no error here.
       {¶27} Third, appellant argues that the police violated the holding in Brady v.
Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194 (1963), that “the suppression by the
prosecution of evidence favorable to an accused upon request violates due process
where the evidence is material either to guilt or to punishment, irrespective of the
good faith or bad faith of the prosecution.” Appellant contends that the police in this
case intentionally failed to collect and preserve material evidence. Specifically, he
asserts that Officers Robert DiMaiolo, Jerry Fulmer, and Phillip Chance should have
taken the names, addresses, and phone numbers or the statements of the two
women whose car Davis jumped into. He further asserts the investigating officers
should have visited the house where the barbeque took place and recorded the
names that Davis gave them of the people in attendance.           Moreover, appellant
contends that the police should have tested Davis’s hands for gunshot residue. Next,
appellant asserts the police should have taken fingerprint evidence from the gun and
the machete. Finally, he contends that the police removed the gun from the house
and then returned it.
       {¶28} These alleged “failures” on the part of the police were explored by
counsel.
       {¶29} Officer Chance testified that upon arriving at Big A’s, he talked to the
girls whose car Davis jumped into. (Tr. 711). He determined that they were at a stop
sign and Davis got into their car. (Tr. 711). Officer Chance stated the girls called 911
and waited for the police to arrive. (Tr. 711). He determined that was the extent of
their involvement. (Tr. 711).
       {¶30} Lieutenant John Kelty testified that the police did not attempt to take
fingerprints from the gun for several reasons. (Tr. 751). He stated that it is very
difficult to get fingerprints from a firearm due to things such as heat, dampness, and
                                                                                 -7-


the contour of the weapon. (Tr. 751). Lt. Kelty stated that in his 20 years of police
work, he knew of no case where a successful fingerprint was lifted from a firearm.
(Tr. 752).
         {¶31} Lt. Kelty also testified that he did not talk to anyone who had attended
the barbeque. (Tr. 802). He did not think that it was relevant. (Tr. 803). He stated
that he was solely concerned with what happened at 1823 Glenwood Avenue
because that is where the crime was committed. (Tr. 803, 823-824).
         {¶32} It was reasonable for the police to determine what aspects of their
investigation required further inquiry and what aspects did not. And defense counsel
cross examined the officers on these issues, thus calling their attention to the jury.
         {¶33} As to the gun being removed and returned, Officer Chance stated that
he removed the gun after the SWAT teamed checked the house. (Tr. 713). He took
the gun to the police department and logged it in. (Tr. 722). Lt. Kelty, however,
testified that when a weapon is found at a crime scene it is generally left where it is
found until the crime lab can photograph it. (Tr. 785). He stated that is what he
believed happened in this case. (Tr. 785). Photographs were admitted that showed
the gun lying on floor. (State Exs. 12, 13, 14, 15; Def. Ex. 3). The photographs have
the date of July 8, 2008, on them. But they do not contain the time that they were
taken.
         {¶34} It is interesting to note that all of the other photographs taken of and at
the house have the photographer listed as Officer R. Mauldin. (State Exs. 26, 27, 28,
29, 30, 31, 32, 33, 34, 35, 36; Def. Ex. 12). State’s Exhibits 12 through 15, depicting
the gun lying on the floor in the house, do not bear the photographer’s name. But
Defendant’s Exhibit 3, also depicting the gun lying on the floor, does.                The
photographer is listed as Detective-Sergeant Dellick.        This is significant because
Detective-Sergeant Dellick was present for the SWAT team raid on the house. (Tr.
687). Officer Robert Mauldin, however, was a crime lab officer. (Tr. 745-746). Given
the fact that the photograph of the gun was taken by a detective who was present for
the raid and the other photographs were taken by a crime lab officer, it is reasonable
                                                                                 -8-


to draw the inference that Detective-Sergeant Dellick photographed the gun during
the raid, before Officer Chance removed it.
       {¶35} We will not assume, based on appellant’s allegations, that the police
removed the gun from the house and then later “staged” the gun in the house in
order to photograph it.
       {¶36} Overall, there is no indication that the prosecution suppressed evidence
that was favorable to appellant as he asserts.
       {¶37} Accordingly, appellant’s first assignment of error is without merit.
       {¶38} Appellant’s second assignment of error states:

              THE MANIFEST WEIGHT OF THE EVIDENCE SUPPORTED
       ACQUITTAL.

       {¶39} Here appellant contends that the jury’s guilty verdict was against the
manifest weight of the evidence.
       {¶40} In determining whether a verdict is against the manifest weight of the
evidence, an appellate court must review the entire record, weigh the evidence and
all reasonable inferences and determine whether, in resolving conflicts in the
evidence, the jury clearly lost its way and created such a manifest miscarriage of
justice that the conviction must be reversed and a new trial ordered.            State v.
Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 668 (1997). “Weight of the evidence
concerns ‘the inclination of the greater amount of credible evidence, offered in a trial,
to support one side of the issue rather than the other.’” Id. (Emphasis sic.) In making
its determination, a reviewing court is not required to view the evidence in a light
most favorable to the prosecution but may consider and weigh all of the evidence
produced at trial. Id. at 390.
       {¶41} Yet granting a new trial is only appropriate in extraordinary cases where
the evidence weighs heavily against the conviction. State v. Martin, 20 Ohio App.3d
172, 175, 485 N.E.2d 717 (1983).          This is because determinations of witness
credibility, conflicting testimony, and evidence weight are primarily for the trier of the
                                                                                    -9-


facts who sits in the best position to judge the weight of the evidence and the
witnesses' credibility by observing their gestures, voice inflections, and demeanor.
State v. Rouse, 7th Dist. No. 04-BE-53, 2005-Ohio-6328, ¶49, citing State v. Hill, 75
Ohio St.3d 195, 205, 661 N.E.2d 1068 (1996); State v. DeHass, 10 Ohio St.2d 230,
227 N.E.2d 212 (1967), paragraph one of the syllabus. Thus, “[w]hen there exist two
fairly reasonable views of the evidence or two conflicting versions of events, neither
of which is unbelievable, it is not our province to choose which one we believe.”
State v. Dyke, 7th Dist. No. 99-CA-149, 2002-Ohio-1152.
       {¶42} The jury convicted appellant of assault and kidnapping, with a firearm
specification.
       {¶43} The assault statute provides in pertinent part, “No person shall
knowingly cause or attempt to cause physical harm.”
       {¶44} The kidnapping statute provides in pertinent part that no person, by
force, threat, or deception shall restrain the liberty of another person, in order to
terrorize, or to inflict serious physical harm on the victim. R.C. 2905.01(A)(3).
       {¶45} The applicable firearm specification applies when “the offender had a
firearm on or about the offender's person or under the offender's control while
committing the offense and displayed the firearm, brandished the firearm, indicated
that the offender possessed the firearm, or used it to facilitate the offense.” R.C.
2941.145(A).
       {¶46} We must consider the evidence as applied to the above offenses.
       {¶47} Davis testified to the following. At the time of the incident, she and
appellant had been involved with each other for approximately seven weeks. (Tr.
329). That day, Davis stated that she went to a barbeque and appellant met her
there. (Tr. 334). The two left the barbeque together and walked to the house on
Glenwood where appellant was staying. (Tr. 335, 337). They argued on the way to
the house. (Tr. 338).
       {¶48} Once they arrived at the house, appellant would not allow Davis to
leave. (Tr. 339). He blocked the door and pushed her. (Tr. 340). Davis tried to fight
                                                                              - 10 -


back by grabbing and scratching appellant. (Tr. 339-340). Appellant then repeatedly
punched Davis in the face and neck. (Tr. 340-341). Davis began to cry and told
appellant she wanted to go home. (Tr. 342). One of the punches broke her nose,
which began gushing blood. (Tr. 343). Appellant next ordered Davis to remove her
clothes and to clean up the blood with her clothes.       (Tr. 344, 349-350).    Davis
complied. During this time, appellant threatened to shoot and kill Davis. (Tr. 344-
345). Appellant had a gun that he was “playing with” and pointing at Davis. (Tr.
345).   In addition to the gun, appellant threatened Davis with a machete and a
miniature baseball bat. (Tr. 351).
        {¶49} On a couple of occasions, appellant dropped the gun into Davis’s lap.
(Tr. 352). She stood up and let it drop to the floor. (Tr. 352-353). On one of the
occasions the gun was hot from appellant just firing it and it burned the inside of
Davis’s thighs. (Tr. 353-354).
        {¶50} While she was cleaning up the blood, Davis spit blood closer to the
door in order to make a trail so that she would end up next to the door. (Tr. 350).
She also unlocked the locks on the door. (Tr. 356-357). This was her escape plan.
(Tr. 350).
        {¶51} When she finally got the locks unlocked and was near the door, Davis
ran out of the house, still completely naked. (Tr. 357-358). She ran down Glenwood
and jumped into a car that was on the street. (Tr. 358-359). The two girls who were
in the car drove Davis to Big A’s convenience store and called the police. (Tr. 361).
        {¶52} On cross examination, Davis was somewhat uncooperative with
defense counsel. Additionally, there were numerous discrepancies between her trial
testimony and her previous testimony at the preliminary hearing.        (Tr. 436-455).
However, the discrepancies had to do with things like the time, the details of the
barbeque, and whether she and appellant argued that night. And Davis detailed an
event where she left appellant in Cleveland and took a bus home at 2:30 a.m.
because she did not want to get into a confrontation. (Tr. 412-417).
        {¶53} Michele George was the emergency department nurse who treated
                                                                                - 11 -


Davis on the night in question. George testified that Davis’s chief complaint was that
she was assaulted by her boyfriend and had pain in her neck, head, face, and right
thumb. (Tr. 634). George stated that a CAT scan of Davis’s head and face was
ordered because of trauma as was an x-ray of her thumb. (Tr. 634). George noted
that Davis had blood around her nostrils. (Tr. 636). George stated that she provided
Davis discharge instructions after she was diagnosed with contusions to the face,
head, and thumb and a nasal fracture. (Tr. 636). On cross examination, George
acknowledged that a radiology report indicated that Davis’s nose was not fractured.
(Tr. 641).
       {¶54} Youngstown Police Officer Robert DiMaiolo responded to the 911 call at
Big A’s. When he arrived, Officer DiMaiolo found a car with two females in the front
seat and Davis, naked, in the back seat. (Tr. 652). He stated that Davis was crying
and hysterical and had a bloody face and nose.          (Tr. 652).   Davis told Officer
DiMaiolo that she was beat up by her boyfriend and shot at. (Tr. 653). She also told
him where the assault took place. (Tr. 653). Officer DiMaiolo stated that Davis was
taken away by ambulance. (Tr. 653). Officer DiMaiolo, along with other officers, next
responded to the Glenwood Avenue home. (Tr. 653).
       {¶55} Youngstown Police Officer Jerry Fulmer also responded to Big A’s.
Davis indicated to Officer Fulmer that she and appellant had been at a barbeque,
they left together and went to 1823 Glenwood where appellant accused her of
infidelity, hit her repeatedly, pulled a weapon on her, ordered her to strip, held her in
the house for approximately three hours, and fired the weapon between her legs.
(Tr. 667). Officer Fulmer stated that Davis described appellant’s weapon and he
recognized it to be either an Uzi or a MAC-11. (Tr. 669). He also observed a burn on
the inside of Davis’s thigh. (Tr. 669). Based on what Davis told him, Officer Fulmer
believed appellant was still at the Glenwood Avenue house.                   (Tr. 671).
Consequently, he contacted his sergeant and he, along with other officers set up a
perimeter around the house. (Tr. 672-673).
       {¶56} Youngstown Police Lieutenant Robin Lees was the Mahoning Valley
                                                                             - 12 -


Task Force Commander. He stated that he was contacted regarding 1823 Glenwood
where the Youngstown police believed appellant was barricaded in the house. (Tr.
687-688). Lt. Lees stated that when there was no response from the house, his team
shot tear gas into the house. (Tr. 688-689).       However, they found that the house
was empty. (Tr. 689). When Lt. Lees entered the house, he observed a MAC-11 on
the floor near the front window. (Tr. 690).
       {¶57} Debbie Garner is the owner of 1823 Glenwood Avenue. Garner does
not live in the house, however.      Garner testified that she was acquainted with
appellant and hired him to do maintenance work at the Glenwood house to get it
ready to rent. (Tr. 699). She provided appellant with keys to the house. (Tr. 699-
700). Garner stated that appellant did not live there. (Tr. 700). And she was unsure
whether he stayed there occasionally. (Tr. 700).
       {¶58} Youngstown Police Officer Phillip Chance also responded to Big A’s.
He stated that Davis was naked and that she reported that the man she had been
dating “spazzed out” and started beating her up. (Tr. 709). Davis also told Officer
Chance that appellant fired a weapon between her legs and touched her with the hot
barrel of the gun. (Tr. 709). He observed a burn mark on her inner thigh. (Tr. 709-
710). Officer Chance also spoke with the two girls in the car. They relayed to him
that Davis got into their backseat while they were at a stop sign and they called 911.
(Tr. 711). He determined that they had no involvement other than allowing Davis to
sit in their car. (Tr. 711).
       {¶59} After Davis was taken away by ambulance, Officer Chance went to the
Glenwood Avenue home and helped to set up a perimeter around the house. (Tr.
711-712). He stated that after the SWAT team cleared the residence and determined
that no one was inside, he entered the house and saw a MAC-11 weapon. (Tr. 713).
Officer Chance stated that he picked up the gun and ran out of the house. (Tr. 713).
He tagged and identified the weapon. (Tr. 714). He stated that he took it to the
Youngstown Police Department and logged it in. (Tr. 722).
       {¶60} At the close of Officer Chance’s testimony, the state and defense
                                                                               - 13 -


counsel stipulated to the chain of custody and the operability of the gun. (Tr. 729).
      {¶61} Lieutenant John Kelty initially responded to the Glenwood Avenue
house as part of the SWAT team. He testified that no people were found in the home
but that an assault weapon was found. (Tr. 734). Lt. Kelty stated that police took the
weapon from the house because the house was unsecured and they could not simply
leave it there. (Tr. 734-735). Lt. Kelty also executed a search warrant at the house
after speaking with Davis.    (Tr. 737).   In executing the warrant, police seized a
machete, a bullet-proof vest, and a pair of lime-green pants with blood on them. (Tr.
737-738). He also observed blood on the kitchen floor. (Tr. 737).
      {¶62} On cross examination, Lt. Kelty stated that he did not find any shell
casings or wood chips from the floor. (Tr. 772). He further testified that he did not
know who removed the gun from the house. (Tr. 778). But he stated that an officer
would not simply pick it up and exit the house without photographing it. (Tr. 778).
State’s Exhibits 13, 14, and 15 and Defendant’s Exhibit 3 were photographs of the
weapon. Lt. Kelty did not observe what happened to the gun in this case. (Tr. 785).
      {¶63} Finally, the defense called Nora Crystal, Davis’s boss. Crystal testified
that Davis did not work July 7 or 8. (Tr. 855). This directly contradicted Davis’s
testimony that she worked the day of the incident.
      {¶64} Appellant first takes issue with Davis’s credibility. He contends that
Davis’s testimony was not credible because she has a history of questionable actions
in which she fled from a situation in dramatic fashion, her testimony was inconsistent,
and she refused to give truthful answers to defense counsel’s questions.
       {¶65} But whether to believe Davis was a matter within the jury’s province.
Davis was uncooperative at times with defense counsel and her testimony regarding
some details was contradicted by her preliminary hearing testimony.         But overall
Davis’s testimony was consistent and was corroborated by other facts.             Davis
testified that appellant punched her in the face, head, and neck and broke her nose
causing blood to gush out. And the nurse who treated Davis testified that Davis was
diagnosed with contusions to the face, head, and thumb and a nasal fracture.
                                                                                - 14 -


Additionally, Davis testified that appellant fired the gun and then dropped the hot gun
into her lap. And Officers Fulmer and Chance testified that they observed a burn on
Davis’s inner thigh. Davis further testified that appellant ordered her to take off her
clothes and use them to clean up the blood from the floor. And officers found Davis’s
blood-stained pants at the house. Furthermore, Davis was naked when she jumped
into the car on Glenwood and police came to her aid. Finally, Davis described a gun
and a machete to police that she stated appellant used to threaten her. And police
located these items in the house.
      {¶66} While an appellate court is permitted to independently weigh the
credibility of the witnesses when determining whether a conviction is against the
manifest weight of the evidence, we must give great deference to the fact finder's
determination of witnesses' credibility. State v. Wright, 10th Dist. No. 03AP-470,
2004-Ohio-677, ¶11. The policy underlying this presumption is that the trier of fact is
in the best position to view the witnesses and observe their demeanor, gestures, and
voice inflections, and use these observations in weighing the credibility of the
proffered testimony. Id.
      {¶67} The jury must have found Davis’s testimony to be at least somewhat
credible because they concluded that appellant assaulted and kidnapped her. This
was the jury’s determination to make and we will not second-guess it.
      {¶68} Second, appellant alleges that police tampered with the gun that was
the subject of the gun specification and, therefore, the chain of custody was broken.
      {¶69} But defense counsel stipulated to the gun’s chain of custody. (Tr. 729).
Thus, the jury would not have considered that the chain of custody was an issue.
      {¶70} Finally, appellant points out that while Davis testified that appellant fired
the gun, the police did not locate any bullet shells or bullet holes, and had no
evidence that the gun was fired the evening of the incident.
      {¶71} Whether or not appellant fired the gun, while going to Davis’s credibility,
did not otherwise affect whether the state proved all of the elements of kidnapping,
assault, or the firearm specification. There is no requirement in either the assault or
                                                                               - 15 -


kidnapping statutes under which appellant was convicted that the offender even
possess, let alone fire, a weapon. Moreover, even the firearm specification does not
require the offender to fire the gun. It is enough under the statute that the offender
“displayed the firearm, brandished the firearm, indicated that the offender possessed
the firearm, or used it to facilitate the offense.” R.C. 2941.145(A). Consequently, the
fact that police did not locate any bullet holes or shells or find any evidence that the
gun was fired does not undermine the jury’s verdict.
      {¶72} For all of the above reasons, we cannot conclude that the jury’s verdict
was against the manifest weight of the evidence.
      {¶73} Accordingly, appellant’s second assignment of error is without merit.
      {¶74} Appellant’s third assignment of error states:

             THE TRIAL COURT ERRED IN PERMITTING PLAIN ERRORS
      THAT AFFECTED DEFENDANT’S SUBSTANTIAL RIGHTS.

      {¶75} In this assignment of error, appellant raises five alleged plain errors.
      {¶76} First, appellant asserts that the trial court erred in failing to suppress
evidence and testimony in light of various Brady violations and the police
department’s intentional failure to preserve material evidence. Appellant argues once
again that Officers Dimiaolo, Fulmer, and Chance should have taken the names,
addresses, phone numbers, and statements of the two women whose car Davis
jumped into. And he again contends that while interviewing Davis, the police should
have recorded the names of the people Davis stated were at the barbeque and then
gone back to the house to speak with any witnesses. Appellant also contends again
that police should have conducted a gunshot residue test on Davis and should have
looked for fingerprint evidence on the gun found at the scene.
      {¶77} These arguments mirror those raised by appellant in his first
assignment of error. As we have already determined these arguments are meritless,
we need not review them again here.
      {¶78} Second, appellant contends that it was error for the court to allow
                                                                                - 16 -


testimony regarding the gun found at the scene because the state failed to prove its
chain of custody. He contends that the police removed the gun from the scene
around 4:00 a.m., brought it to the police station, and then, somehow returned it to
the scene around 2:00 p.m. to photograph it.
       {¶79} As the state notes, appellant stipulated to the gun’s chain of custody.
(Tr. 729). Moreover, breaks in the chain of custody go to the weight of the evidence,
not its admissibility. State v. Blevins, 36 Ohio App.3d 147, 150, 521 N.E.2d 147
(1987). Thus, even if counsel had not stipulated to the gun’s chain of custody, it
would not have been error for the court to allow testimony about it since any breaks
in the chain of custody would go to the weight of the evidence regarding the gun. It
would not render the evidence inadmissible.
       {¶80} Third, appellant contends that the trial court erred in permitting the
prosecutor to play a video of appellant’s statement to police because appellant had
asked for an attorney, yet police continued to question him. He refers to Lt. Kelty’s
testimony for support.
       {¶81} During Lt. Kelty’s testimony, the state played a video of the Lieutenant’s
interview of appellant. (Tr. 755). At the beginning of the interview, prior to asking
appellant any questions, Lt. Kelty informed appellant that he would read appellant his
Miranda rights. Lt. Kelty then began to read appellant his rights. Part way through,
appellant interrupted and asked, “Can I get a lawyer” and “you said I could get a
lawyer.” Lt. Kelty told appellant to let him finish reading the Miranda rights. Lt. Kelty
then finished reading. Next, appellant asked to read the Miranda rights himself. Lt.
Kelty gave appellant a copy to read and then appellant signed an acknowledgment
that he was given his rights. Appellant did not request counsel again. Instead, he
answered the lieutenant’s questions.
       {¶82} Even if Lt. Kelty should not have questioned appellant, appellant cannot
demonstrate prejudice.    Appellant did not say anything incriminating.       He simply
denied being at 1823 Glenwood and argued with Lt. Kelty. This interview was not a
confession. Appellant cannot demonstrate that if the court had not allowed the
                                                                                  - 17 -


interview to be played for the jury, the result of the trial would have been different.
       {¶83} Fourth, appellant argues that the court should not have permitted
evidence and testimony regarding items found in the house during a warrantless
search. He asserts that the police were not authorized to execute a warrantless entry
into the house because by the time police arrived, Davis was out of harm’s way and
no exigent circumstances existed.
       {¶84} The Fourth Amendment protects citizens from unreasonable searches
and seizures.     Maryland v. Buie, 494 U.S. 325, 331, 110 S.Ct. 1093 (1990).
Warrantless searches are per se unreasonable unless they fall within an exception to
a search warrant. Katz v. U.S., 389 U.S. 347, 357, 88 S.Ct. 507 (1967).
       {¶85} To raise a Fourth Amendment challenge to the seizure of evidence, the
defendant must be able to demonstrate that his legitimate expectation of privacy was
violated in relation to the place searched or the thing seized. Rakas v. Illinois, 439
U.S. 128, 134, 99 S.Ct. 421 (1978).         In other words, the defendant must have
standing to challenge the search. In determining whether a defendant has standing
to challenge the search of a residence, we should consider: “the legitimate presence
in the area searched; possession or ownership of the area searched or the property
seized; prior use of the area searched or the property seized; ability to control other's
use of the property and a subjective expectation of privacy.” State v. Thompson, 7th
Dist. No. 91-C-17, 1992 WL 356184, *7 (Nov. 25, 1992).
       {¶86} In this case Garner, the home owner, testified that she hired appellant
to do some work at the house. (Tr. 699). She gave him a set of keys. (Tr. 699).
She testified that appellant did not live at the house while working on it. (Tr. 700).
Garner was unsure whether appellant may have stayed at the house occasionally.
(Tr. 700). She stated that to her knowledge, appellant never stayed overnight at the
house. (Tr. 702-703). Instead, she stated that every morning she called and spoke
to him at his mother’s house. (Tr. 702).
       {¶87} Considering the standing factors in light of the homeowner’s testimony,
appellant did not have a legitimate expectation of privacy at the Glenwood Avenue
                                                                                 - 18 -


house. Appellant was legitimately present at the house while he was working at it.
But the homeowner did not grant him permission to stay at the house. Appellant did
not own, rent, or lease the house. And while he did have possession of a set of keys
to the house, this was for the purpose of doing work there, not residing there.
Additionally, appellant was not to control others’ use of the house; Garner was.
       {¶88} Thus, appellant does not have standing to raise a challenge to the
legality of the search. Therefore, there was no reason for the court to suppress
evidence found in the house.
       {¶89} Fifth, appellant asserts that the trial court erred when it failed to dismiss
the indictment based on cumulative misconduct by the prosecution and the police.
He argues that based on the cumulative errors set out in this assignment of error, the
trial court should have dismissed the case against him.
       {¶90} An appellate court may reverse a defendant's conviction based on the
doctrine of cumulative error.       Cumulative error occurs when errors deemed
separately harmless deny the defendant a fair trial. State v. DeMarco, 31 Ohio St.3d
191, 509 N.E.2d 1256 (1987), paragraph two of the syllabus.
       {¶91} Appellant has not demonstrated multiple errors that deprived him of a
fair trial. As discussed above, his alleged errors lack merit.
       {¶92} Accordingly, appellant’s third assignment of error is without merit.
       {¶93} Appellant’s fourth assignment of error states:

              DEFENDANT WAS DENIED THE EFFECTIVE ASSISTANCE
       OF COUNSEL.

       {¶94} Here appellant claims that his trial counsel was ineffective in six
different ways.
       {¶95} To prove an allegation of ineffective assistance of counsel, the
appellant must satisfy a two-prong test. First, appellant must establish that counsel's
performance has fallen below an objective standard of reasonable representation.
Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052 (1984); State v.
                                                                                 - 19 -


Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraph two of the syllabus.
Second, appellant must demonstrate that he was prejudiced by counsel's
performance.     Id.    To show that he has been prejudiced by counsel's deficient
performance, appellant must prove that, but for counsel's errors, the result of the trial
would have been different. Bradley, at paragraph three of the syllabus.
       {¶96} Appellant bears the burden of proof on the issue of counsel's
effectiveness. State v. Calhoun, 86 Ohio St.3d 279, 289, 714 N.E.2d 905 (1999). In
Ohio, a licensed attorney is presumed competent. Id.
       {¶97} First, appellant asserts that his counsel failed to file a discovery request
or request for a bill of particulars.
       {¶98} While there is no discovery request in the trial docket, counsel must
have made one because the trial court acknowledged that the prosecutor provided
information to appellant’s counsel in his discovery packet. (Tr. 554-559). Defense
counsel never stated that he did not receive the discovery packet, only that the
prosecutor failed to provide him with a summary of Garner’s testimony. Thus, we can
presume that defense counsel received a discovery packet whether or not he filed a
formal request for one. Furthermore, appellant has not asserted how he was
prejudiced by his counsel’s failure to request a bill of particulars.
       {¶99} Second, appellant asserts his counsel failed to retain an expert to
examine the gun and the machete for fingerprint or DNA evidence.
       {¶100} Appellant, however, has failed to assert how the lack of an expert
prejudiced him.        The absence of his fingerprints would not have meant much
considering Lt. Kelty’s testimony that fingerprints could rarely be lifted from a firearm.
Additionally, the presence of Davis’s fingerprints would only indicate that she too
touched the gun, which she stated appellant dropped in her lap. And as to the
machete, Davis only testified that appellant threatened her with it. There was no
testimony that appellant or Davis ever touched it.
       {¶101} Third, appellant asserts his counsel failed to file a motion to suppress
the evidence found in the house based on a warrantless search and seizure and a
                                                                                 - 20 -


broken chain of custody.
       {¶102} As discussed above, appellant did not have standing to challenge the
initial search of the house and seizure of the gun.    And also as discussed above,
chain of custody goes to the weight of the evidence, not the admissibility of the
evidence.
       {¶103} Fourth, appellant asserts his counsel failed to file a motion to
suppress or object to his video statement even though his statement violated
Miranda.
       {¶104} Appellant’s counsel did object to the playing of the video statement,
albeit on different grounds. (Tr. 759-760). Moreover, appellant has failed to show
how the DVD prejudiced his trial, especially since he did not confess to crimes during
the interview.
       {¶105} Fifth, appellant asserts his counsel failed to subpoena the 911 records
to find the cell phone number that was used to report the crime in order to interview
one of the women in the car that Davis jumped into.
       {¶106} As stated above, Officer Chance testified that he spoke to the women
from the car at the scene and determined that they had no involvement other than
Davis jumped into their car. Appellant has failed to assert how he was prejudiced by
counsel’s failure to locate these women.
       {¶107} Finally, appellant asserts his counsel failed to request a lesser-
included-offense charge on the kidnapping count.
       {¶108} Appellant does not assert which lesser-included offense instruction
his counsel should have requested. Abduction can be a lesser-included offense of
kidnapping as can unlawful restraint. Thus, his argument here is not specific.
       {¶109} A lesser-included offense instruction is warranted where the evidence
would reasonably support an acquittal on the crime charged and a conviction on the
lesser-included offense. State v. Carter, 89 Ohio St.3d 593, 600, 734 N.E.2d 345
(2000).    As discussed above, the evidence at trial clearly supported appellant’s
kidnapping conviction. It demonstrated that appellant, by force and threat, restrained
                                                                            - 21 -


Davis in order to terrorize her and inflict serious physical harm.     Because the
evidence did not reasonably support an acquittal on the crime charged, a lesser-
included offense instruction was not required.
       {¶110} Based on the above, we cannot find that appellant’s trial court was
ineffective in any of the alleged ways. Accordingly, appellant’s fourth assignment of
error is without merit.
       {¶111} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

Vukovich, J., concurs.

DeGenaro, J., concurs.